On January 15, 1963, the employee, twenty-six years old, fell from the twenty-first to the tenth floor of the Prudential building, then under construction, and suffered multiple injuries from which he died several hours later. Under G. L. c. 152, § 36A (as amended through St. 1951, c. 494), the claimant widow sought specific compensation provided by § 36 (as amended through St. 1962, c. 471, § 1), for total loss of function of both arms and both legs, total loss of vision, hearing and smell, other losses of bodily functions, and disfigurement. The insurer appeals from a final decree awarding the claimant compensation for total loss of function of both arms and both legs, disfigurement, and the loss of other bodily functions. The decree is based on the decision of the reviewing board which must be upheld if warranted by the evidence and not tainted by error of law. McCann’s Case, 286 Mass. 541, 543. Webb’s Case, 318 Mass. 357, 358. Mahoney’s Case, 337 Mass. 629, 631. There was evidence, which even though contradicted, supports the decision of the board. Adams’s Case, 339 Mass. 772. See Sevigny’s Case, 337 Mass. 747. The decree does not dispose of the claims for loss of vision, hearing and smell. The decree is to be modified by adding the words, “the claims for loss of vision, hearing and smell are dismissed.” Taylor’s Case, 355 Mass. 797. As so modified, the decree is affirmed. Costs of appeal are to be determined by the single justice.

So ordered.